831 F.2d 297
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Earl UNDERWOOD, Plaintiff-Appellant,v.SEVEN-UP/CANADA DRY BOTTLING COMPANY OF DETROIT, A DIVISIONOF BEVERAGE MANAGEMENT, INC., a foreigncorporation, and Beverage Management, aforeign corporation,Defendants-Appellees.
No. 87-1701.
United States Court of Appeals, Sixth Circuit.
Oct. 13, 1987.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
The plaintiff appeals from an order granting the defendants' motion for summary judgment in this breach of employment contract/civil rights action.  The defendants now move to dismiss on grounds that the plaintiff failed to file a timely notice of appeal from that order.  The plaintiff has not responded to the motion.


2
The district court entered judgment for the defendants on April 30, 1987.  On May 15, 1987, the plaintiff filed and served a motion for reconsideration.  By order dated June 23, 1987, the court denied that motion.  A notice of appeal was filed on July 23, 1987.


3
Rule 4(a)(1), Federal Rules of Appellate Procedure, provides that a notice of appeal shall be filed within thirty (30) days after entry of the order appealed from.  Compliance with Rule 4(a) is mandatory and jurisdictional.    Browder v. Director, Dep't of Corrections of Ill., 434 U.S. 257, 264 (1978).  A motion to alter or amend the judgment under Rule 59(e), Federal Rules of Civil Procedure, tolls the time for appeal if it is served not later than ten (10) days after entry of the judgment.  Rule 4(a)(4), Federal Rules of Appellate Procedure;  Peake v. First National Bank & Trust Co. of Marquette, 717 F.2d 1016, 1019 (6th Cir.1983).


4
In the instant case, the plaintiff's motion for reconsideration was not served within ten (10) days after entry of judgment.  Therefore, it did not toll the running of the time for appeal.  Because the notice of appeal was filed more than thirty (30) days after entry of the judgment, this Court has no jurisdiction to consider the appeal.  Accordingly,


5
It is ORDERED that the motion to dismiss is granted.